DETAILED ACTION
This Office Action is in response to an application that was filed on 08/04/2020. Claims 1-7 are presented for examination consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 3, 4, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Songchao et al. (CN103325569A and Songchao hereinafter), as evidenced by Kimura et al. (US 2015/0380713 A1 and Kimura hereinafter), NPL "Expansion and Contraction_pages 210-237_May 2017" (NPL "Expansion" hereinafter), and NPL "Thermal -wikipedia - pages 1-21_Apr 2015_2017" (NPL "Thermal" hereinafter).
claim 1, Songchao discloses a capacitor (Figs. 1_3 and the abstract from the Espacenet Translation shows and indicates the capacitor of Figs. 1_3) comprising: a capacitor element having an end surface and a peripheral surface (item 3 of Figs. 1_3 and claim 1 & ¶[0020] from the Espacenet Translation shows and indicates capacitor element 3-capacitor-core {each group of core group 3 is made up of a row of multiple cylindrical capacitor cores} that has an end surface and a peripheral surface); an electrode disposed on the end surface (item 31 of Figs. 1_3 and ¶[0021] from the Espacenet Translation shows and indicates electrode 31 {gold-sprayed surface 31 of each core group 3 and the elastic conductive sheet 52 on the lead copper belt/strip 5 are welded} disposed on the end surface of each capacitor element 3-capacitor-core); and a bus bar made of a metal and connected to the electrode, (item 5 of Figs. 1_3 and claim 1 & ¶[0020-0021] from the Espacenet Translation shows and indicates bus bar 5 {lead-out copper belt /strip} made of a metal and connected to electrode 31) wherein: the bus bar includes a bus bar main body and at least one electrode connection terminal part provided at an edge part of the bus bar main body (item 52 of Figs. 1_3-4 & item 53 of Figs. 3-4 & item 53 of Figs. 4-5 & item 6 of Fig. 3 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows and indicates where bus bar 5 includes bus bar main body 5-body and electrode connection terminal part 52_53_52_6 {each elastic conductive sheet 52 provided with a curved wrinkle 53 to increase elasticity, where tip of elastic conductive sheet 52 is welded forming solder joint 6} provided at edge part 5_52 {the edge of elastic conductive sheet 52 that is connected to lead-out copper belt/strip 5 shown in Fig. 4} of the bus bar main body 5-body), the edge part being at a side close to the electrode (Figs. 1_3-4 and claim 1 & ¶[0020-0021] from the Espacenet Translation shows  where edge part 5_52 is at a side close to electrode 31), the at least one electrode connection terminal part has a width smaller than a width of the bus bar main body and extends from the edge part in a first direction parallel to a surface of the electrode (Figs. 3-4 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows and indicates where electrode connection terminal part 52_53_52_6 has a width smaller than a width of the bus bar main body 5-body and extends from the edge part 5_52 in a first direction 5_52_53 {the horizontal plane direction of where electrode connection terminal part 52_53_52_6 is connected to bus bar 5 shown in Fig. 4} parallel to the surface of electrode 31), the at least one electrode connection terminal part includes a connecting part and an elastic shape part (Figs. 3-4 and ¶[0020 & 0022] from the Espacenet Translation shows and indicates where electrode connection terminal part 52_53_52_6 includes connecting part 52_6 {tip of elastic conductive sheet 52 that is welded to form solder joint 6} and an elastic shape part 52_53 {elastic conductive sheet 52 provided with a curved wrinkle 53 to increase elasticity}), the connecting part being connected to the electrode at a tip of the at least one electrode connection terminal part (Figs. 3-4 and ¶[0020 & 0022] from the Espacenet Translation shows and indicates where connecting part 52_6 is connected to electrode 31 at a tip 6 {formed solder joint 6 from welding the tip of elastic conductive sheet 52} of electrode connection terminal part 52_53_52_6), the elastic shape part being disposed between the edge part and the connecting part (Figs. 3-4 and ¶[0020 & 0022] from the Espacenet Translation shows and indicates where elastic shape part 52_53 is disposed between the edge part 5_52 and the connecting part 52_6), and the elastic shape part has a shape that is elastically deformable so that the elastic shape part shrinks along a direction in which the edge part approaches the connecting part in accordance with thermal expansion of the bus bar main body (Figs. 3-5 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows and indicates where elastic shape part 52_53 has a shape that is elastically deformable so that elastic shape part 52_53 shrinks along a direction in which the edge part 5_52 approaches the connecting part 52_6 by the functionality of elastic conductive sheet 52 and the provided curved wrinkle 53 that is understood to contract and expand by the functionality of the shape, where elastic shape part 52_53 thermally contracts and expands as evidenced by Kimura in Fig. 7 and ¶[0070-0074]; and where the thermal expansion of the bus bar main body 5-body is compensated by the functional contraction of the elastic shape part 52_53 in accordance with the inherent nature of thermodynamic physics as evidenced by NPL "Expansion" on page 211 and NPL "Thermal"), and the elastic shape part extends along a direction in which the edge part moves away from the connecting part in accordance with thermal shrinkage of the bus bar main body (Figs. 3-5 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows and indicates where  elastic shape part 52_53 extends along a direction in which the edge part 5_52 moves away from the connecting part 52_6 by the functionality of elastic conductive sheet 52 and the provided curved wrinkle 53 that is understood to contract and expand by the functionality of the shape, where elastic shape part 52_53 thermally contracts and expands as evidenced by Kimura in Fig. 7 and ¶[0070-0074]; and where the thermal shrinkage of the bus bar main body 5-body is compensated by the functional expansion of the elastic shape part 52_53  in accordance with the inherent nature of thermodynamic physics as evidenced by NPL "Expansion" on page 211 and NPL "Thermal").

Regarding claim 2, Songchao discloses a capacitor, wherein the elastic shape part has a shape undulating or expanding in a direction crossing the first direction (Figs. 3-4 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows and indicates where elastic shape part 52_53 has a shape undulating or expanding in a direction crossing first direction 5_52_53).

Regarding claim 3, Songchao discloses a capacitor, wherein: a part of the bus bar main body extends parallel to a surface of the electrode, the part of the bus bar main body including at least the edge part, and a longitudinal direction of the part of the bus bar main body is parallel to a direction in which the bus bar main body and the at least one electrode connection terminal part are arranged (Figs. 1_3 and claim 1 & ¶[0020-0023] from the Espacenet Translation shows where part of the bus bar main body 5-body extends parallel to a surface of electrode 31, the part of the bus bar main body 5-body included edge part 5_52, and a longitudinal direction of the part of the bus bar main body 5-body is parallel to a direction in which the bus bar main body 5-body and electrode connection terminal part 52_53_52_6 are both arranged).

Regarding claim 4, Songchao discloses a capacitor,  wherein: the at least one electrode connection terminal part is provided at a central position of the edge part in a second direction parallel to the surface of the electrode and perpendicular to the first direction, and the at least one electrode connection terminal part is further provided at least one of two positions symmetrical to each other with respect to the central position in the second direction (Figs. 3-4 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows where electrode connection terminal part 52_53_52_6 is provided at a central position of the edge part 52_53 in a second direction perpendicular-5_52_53 {the perpendicular plane direction of where electrode connection terminal part 52_53_52_6 is connected to bus bar 5 shown in Fig. 4} parallel to the surface of electrode 31 and perpendicular to the first direction 5_52_53; and where another electrode connection terminal part 52_53_52_6 is further provided at least one of two positions symmetrical to each other with respect to the central position in the second direction perpendicular-5_52_53).

Regarding claim 5, Songchao discloses a capacitor, wherein: the connecting part is fixed to the electrode by solder, and the elastic shape part is not in contact with the solder (Figs. 1_3-4 and claim 1 & ¶[0020 & 0022] from the Espacenet Translation shows where connecting part 52_6 is fixed to electrode 31 by solder 6 {solder joint}, and elastic shape part 52_53 is not in contact with solder 6).

Regarding claim 6, Songchao discloses a capacitor, further comprising: a case housing the capacitor element; and a mold resin filled in the case, wherein the bus bar main body includes an external connection terminal part on a plane flush with the edge part, the external connection terminal part being exposed from the mold resin and configured to be connected to an external terminal (items 1, 7, 8, 21 of Figs. 1_3 and claim 1 & ¶[0020-0021] from the Espacenet Translation shows and indicates where case 1 {shell} housing capacitor element 3-capacitor-core; and where mold resin 8-resin fills case 1 {inner cavity 8 of shell 1 can be filled with resin}, wherein bus bar main body 5-body includes external connection terminal part 21_7 {lead 7 connected to the lead terminal 21}; and where external connection terminal part section 7 of external connection terminal part 21_7  is on a plane flush with the edge part 5_52; and where external connection terminal part section 21 of external connection terminal part 21_7 is exposed from the mold resin 8-resin and configured to be connected to an external terminal).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the primary reason for allowance is due to a capacitor, further comprising: a case housing the capacitor element; and a mold resin filled in the case, wherein: the bus bar main body includes a first flat plate part, a second flat plate part, and a third flat plate part, the first flat plate part includes the edge part and covers the electrode, the second flat plate part bends with respect to the first flat plate part and extends along the peripheral surface of the capacitor element, and the third flat plate part bends with respect to the second flat plate part and extends away from the peripheral surface of the capacitor element to have a part exposed from the mold resin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fumiyasu et al. JPH1041190A (cited in the IDS filed 08/04/2020; cited in the PCT Written Opinion of the International Searching Authority mailed on 02/12/2019; and cited in the Chinese First Office Action mailed on 07/21/2021) discloses a capacitor with the following: electrode connection terminal part that includes a connecting part and an elastic shape part, where the connecting part is connected to the electrode at a tip of the electrode connection terminal part; where the elastic shape part is disposed between the edge part and the connecting part; and where the elastic shape part has a shape that is elastically deformable so that the elastic shape part shrinks along a direction in which the edge part approaches the connecting part in accordance with thermal expansion of the bus bar main body that is an inherent property of the elastic shape part structure and thermodynamics physics; and where the elastic shape part extends along a direction in which the edge part moves away from the connecting part in accordance with thermal shrinkage of the bus bar main body that is an inherent property of the elastic shape part structure and thermodynamics physics.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847